Citation Nr: 1451258	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1962 to August 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2014, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of those located in the claims file with the exception of the aforementioned hearing transcript.  The Veterans Benefits Management System (VBMS) does not contain any documents. 


FINDING OF FACT

The Veteran has tinnitus that is related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended that he developed tinnitus as the result of noise exposure during service.  Although his service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus, he has consistently reported that the disorder began in service and has continued since that time. See February 2010 VA Form 21-526, April 2010 VA examination report, and June 2014 hearing testimony.  In fact, despite telling the April 2010 VA examiner that he did not have hearing loss until after his military service, he did report that his tinnitus began during his period of service.  He had a separate claim for service connection for bilateral hearing loss pending at that time.  That statement against his own interest bolsters his credibility.

The Veteran is competent to report in-service noise exposure and symptoms of tinnitus. Layno, 6 Vet. App. at 469. See also 38 C.F.R. § 3.159(a)(2).  In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, there is no reason to doubt the credibility of his lay assertions other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board does observe that a July 2010 VA examiner opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of his acoustic trauma during service.  However, she did not address the Veteran's lay statements that he began experiencing tinnitus in service.  Moreover, as asserted by the Veteran and his representative during the July 2014 hearing, it appears that the examiner may have relied on an inaccurate history regarding his post-service noise exposure.  Therefore, the Board finds that the July 2010 VA medical opinion has limited probative value.

For the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service. To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tinnitus is warranted.



ORDER

Entitlement to service connection for tinnitus is granted.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


